Exhibit CONFIDENTIALITY AND NON-COMPETITION AGREEMENT THIS CONFIDENTIALITY AND NON-COMPETITION AGREEMENT (“Agreement”) is made and entered into as of the 23rd day of April, 2009 (the “Effective Date”) by and between Continental Airlines, Inc., a Delaware corporation, (“Company”) and Zane C. Rowe (“Executive”).Company and Executive may sometimes be referred to herein collectively as the “Parties” and individually as a “Party.” RECITALS: WHEREAS, Company has entered into framework agreements with United, Lufthansa and Air Canada, pursuant to which Company plans to develop an extensive alliance relationship; WHEREAS, Company has received tentative approval of its application with the U.S.
